141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Constantina Coloma DE LEON, et al., Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70451.INS Nos. Afv-wnv-axt, Arx-crr-bfj.
United States Court of Appeals,Ninth Circuit.
.Submitted March 12, 1998**.Decided March 24, 1998.

Petition for Review of the Decision of the Board of Immigration Appeals.
Before SNEED, WOOD,*** and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM*


2
Constantina Coloma De Leon and her minor daughter Pauline De Leon petition for review of the Board of Immigration Appeals's decision affirming the immigration judge's denial of their request for asylum and withholding of deportation.  We have jurisdiction pursuant to 8 U .S.C. § 1105a(a), and we deny the petition.


3
The facts are known to the parties, and we shall not repeat them here.


4
To obtain reversal of the Board's decision, a petitioner must show that "the evidence he presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution" on account of race, religion, nationality, membership in a particular social group, or political opinion.  INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).  Coloma De Leon has not discharged that burden.  Substantial evidence supports the Board's determination that Coloma De Leon has neither suffered past persecution nor faces a well-founded fear of future persecution "on account of" her political opinions.  Coloma De Leon was contacted by the New People's Army ("NPA") because of her financial resources.  The record more than adequately supports the Board's conclusion that the NPA's targeting of Coloma De Leon was not motivated, even in part, by Coloma De Leon's political opinions.  See id.;  Borja v. INS, No. 97-70272, slip op. at ____ (9th Cir.  March 20, 1998);  Sangha v. INS, 103 F.3d 1482, 1490 (9th Cir.1997).


5
DENIED.



**
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a);  Ninth Cir.R. 34-4(c)


**
 * The Honorable Harlington Wood, Jr., Senior United States Circuit Judge for the Seventh Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3